Citation Nr: 9931289	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  94-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
including as a residual of exposure to Agent Orange in 
service.  

(The related issue of entitlement to service connection for 
renal cell carcinoma due to tobacco use in service or 
secondary to nicotine dependence incurred in service is the 
subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	G.L. Beaver, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1969 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Louis Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision entered on June 20, 1996, the Board denied the 
appeal seeking service connection for renal cell carcinoma, 
including as a residual of exposure to Agent Orange in 
service; and also an appeal seeking service connection for 
bilateral hearing loss.  These issues were subsequently 
appealed to the U. S. Court of Appeals for Veterans Claims 
(known as the U. S. Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as the Court).  

In a Memorandum Decision dated in March 1999 
[citation redacted], the Court 
affirmed the Board on the issue of entitlement to service 
connection for bilateral hearing loss; but it vacated the 
June 1996 Board decision on the issue of entitlement to 
service connection for renal cell carcinoma and remanded for 
further development on that issue.  The Court did not retain 
jurisdiction over this matter, and the Court's Judgment was 
entered on April 21, 1999.  

The appellant was represented before the Court by an 
attorney, who continues to represent him before the Board in 
the matter remanded by the Court.  In the meantime, the RO 
had denied in February 1999 a separately-developed claim 
seeking service connection for renal cell carcinoma due to 
tobacco use in service or as secondary to nicotine dependence 
incurred in service.  This action has also been appealed to 
the Board, and is currently in appellate status.  The 
appellant was initially represented by a service organization 
in this appeal, but he later withdrew his designation of that 
organization as his representative.  He is not represented in 
this additional matter by his attorney or by anyone else at 
the present time.  Accordingly, the Board has dealt with this 
separate and related (but not inextricably intertwined) 
appeal in a separate decision.  


REMAND

The appellant underwent a right radical nephrectomy in 
November 1986 as a result of renal cell carcinoma.  The 
diagnosis was established by pathological examination of the 
relevant tissues by Dr. Torres in November 1986, and affirmed 
through another pathological examination by Dr. Scupham in 
January 1993.  The appellant claims that he incurred this 
disease as a result of his exposure to herbicides, especially 
Agent Orange, during his military service in Vietnam from 
January to December 1971.  There has never been any dispute 
that the appellant's kidney cancer was not present in service 
or for many years afterward.  

The appellant's kidney cancer is classified as a carcinoma, 
not as a sarcoma (see the medical opinion of a VA physician 
dating from April 1992); and it is not, as affirmed by the 
Court in its March 1999 Memorandum Decision, entitled to 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(e) (1999).  In the March 1999 Memorandum Decision, 
the Court nevertheless held that the appellant had submitted 
a well-grounded claim pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), and then remanded for the Board to assist the 
appellant in further developing his claim.  [citation redacted].


Subsequently, in August 1999, the appellant's attorney 
submitted directly to the Board a large volume of additional 
material for consideration in connection with this appeal.  
Although informed of the requirements of 38 C.F.R. 
§ 20.1304(c) (1999) concerning the submission of new evidence 
directly to the Board (see the Board's letter to the attorney 
dated June 25, 1999), the attorney did not include in this 
new material a waiver of the appellant's right to have all 
new evidence initially considered by the RO, thereby 
mandating a remand to the RO in this case for the issuance of 
a supplemental statement of the case.  

In its further review of this appeal, the Board will not seek 
to rely on the Secretary's determination cited previously at 
59 Fed. Reg. 341-46 (1994), since this determination is 
inconsistent with 38 C.F.R. § 3.303(d) (1999) and with 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In accordance with a long-standing VA policy, the appellant's 
exposure to Agent Orange has been conceded previously in this 
case based upon his service in Vietnam.  See, e.g., 
Transcript of the March 1996 hearing held at the RO before 
the undersigned, p. 14.  All of the medical opinions 
submitted in support of this appeal by the appellant are 
likewise based upon the assumption that he was exposed to 
significant amounts of Agent Orange in Vietnam.  Recently, 
however, the Court has invalidated the former policy of VA in 
this regard, holding that the automatic presumption of 
exposure to Agent Orange applies only to those veterans who 
served in Vietnam and who currently have one of the diseases 
listed at 38 C.F.R. § 3.309(e), which does not include the 
appellant's renal cell carcinoma.  38 U.S.C.A. § 1116(a)(3) 
(West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164 (1999).  Accordingly, further 
development is needed in this case to establish whether the 
appellant was actually exposed to Agent Orange during his 
Vietnam service.  

Unfortunately, the appellant has been inconsistent in listing 
the units in which he served in Vietnam.  Thus, for example, 
at the March 1996 hearing, he testified that he had served in 
the 236th Aviation Battalion and then in the 145th Aviation 
Battalion (Transcript, p. 5); on his official Agent Orange 
examination in January 1994, the appellant reported that he 
had served in the 269th Aviation Battalion, followed by 
service in the 105th Aviation Battalion; and on a map of 
Vietnam which he submitted in 1992, he wrote that he had 
served in the 269th Combat Aviation Battalion, and then in 
the 145th Combat Aviation Battalion.  At this point, only the 
appellant's service personnel records can resolve this 
conflict in the evidence.  

Furthermore, the appellant has asserted his belief that the 
barrels used to hold shower water for his unit may have been 
discarded Agent Orange barrels.  See, e.g., report of VA 
Agent Orange examination in April 1988.  He has also 
sometimes asserted that he may have been directly sprayed 
with Agent Orange (see, e.g., March 1996 Transcript, p. 6), 
although at other times he has denied this (see, e.g., Report 
of Agent Orange Examination, dated in April 1988).  The 
appellant has also raised the possibility that his drinking 
water was contaminated with Agent Orange (see March 1996 
Transcript, p. 7), although he has also denied this (see 
Report of Agent Orange Examination, dated in April 1988).  
Obviously, further development on the question of the extent 
of the appellant's exposure to Agent Orange is required.  

Accordingly, this appeal is hereby remanded to the RO for the 
following further actions:  

1. The RO should request the service 
department to furnish copies of the 
appellant's s personnel records in order 
to determine exactly those units to which 
he was assigned during his tour of duty 
in Vietnam in 1971.  

2.  At the same time, the RO should also 
request that the appellant provide 
further details concerning the 
circumstances under which he claims to 
have been exposed to Agent Orange in 
Vietnam.  In particular, the appellant 
should describe, in such detail as he can 
now remember, the size of and the 
markings on the barrels which were used 
to store shower water for his unit; the 
approximate dates and locations at which 
he thinks that he was sprayed with, or 
was otherwise exposed to, Agent Orange; 
and any other specific information which 
may be helpful in determining the extent 
of his exposure to Agent Orange in 
service.  

3.  The RO should next request the 
service department to certify, to the 
best of its ability based upon the 
information supplied by the appellant and 
the records in its possession, whether or 
not the appellant was exposed to a 
significant amount of Agent Orange while 
performing his military duties as a 
helicopter mechanic or as a clerk in a 
battalion headquarters in the III Corps 
area of Vietnam, more specifically in an 
area known as the Plantation, from 
January to December 1971.  

4.  The RO should also attempt to obtain 
the original tissue slides dating from 
the appellant's radical right nephrectomy 
in November 1986 (last known to be in the 
possession of N. Lowe, M.D., P.O. Box 
1468, Fort Madison, Iowa 52627) and 
obtain a microscopic pathological 
examination of these tissue slides in 
order to determine if there are any 
chemical traces in the cells or other 
information which would tend to relate 
the etiology of the appellant's kidney 
cancer to exposure to Agent Orange.  

5.  After undertaking any appropriate 
further development the RO should review 
all of the relevant evidence and 
readjudicate the claim seeking service 
connection for renal cell carcinoma, 
including as a residual of exposure to 
Agent Orange.  In particular, the RO must 
determine whether or not the appellant 
was exposed to Agent Orange in service 
and, if so, whether this exposure 
involved a significant amount.  The RO 
must also analyze and "discuss all 
(emphasis added) of the medical evidence 
presented by the veteran and provide an 
adequate statement of reasons and bases 
evaluating all evidence in support of the 
claim in terms of the equipoise doctrine 
under 38 U.S.C. § 5107(b)."  [citation redacted]
[citation redacted]; see also [citation redacted].  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





